Title: To George Washington from the Pennsylvania Council of Safety, 13 December 1776
From: Pennsylvania Council of Safety
To: Washington, George



Sir,
In Council of Safety Philadelphia 13th December 1776

At the particular desire of General Mifflin we have undertaken to give you a detail of our public affairs as Major General Putnam is otherwise engaged in his very important department and General Mifflin about setting off on a Tour through the Counties to try his Influence with our Militia too Many of whom remain in a state of supineness and infatuation which is altogether unaccountable, especially in the Counties of Philadelphia, Bucks[,] Berks, Lancaster & Northampton. These Counties lye nearest to this City and from them we have but little prospect of drawing much succour, what the Frontier Counties will afford we cannot determine as we have no certain intelligence of their disposition. Our Assembly has offered a Bounty to draw out the Militia. inclosed is a Copy of their resolutions for the purpose—we know not what effects can be promised from it, Possibly it may influence some—All our sencible men are already drawn from this City who can be prevaild upon to take an active part in our favour, indeed the City is amazingly depopulated by the detachments made to Head Quarters and the fears of the Timid and disaffected who have sought an Assylum in the Country.
General Putnam is preparing to draw out the people which remain to throw up Works of defence, What numbers he will be able to procure cannot as yet be assertained, a day or two perhaps will determine—a Floating Bridge will be finished tomorrow over the Middle Ferry at Schuylkill—Mr Casdrop has been employed by order of this Council for some days about that Business—We cannot spare or raise men to station at Billingsport, That place is entirely evacuated and in

fact we have drawn almost the whole of our force from below this City to reinforce the Army at Head Quarters—Our Stores are in some Confusion and we are uneasy about our Powder Magazine at the Continental Mill which has been filled from Hence, and a great many valuable Stores are at Norrington which must inevatibly fall into the Enemies hands should our army retreat to Philadelphia without allowing a few days to prepare for them, as we cannot draw a sufficient number of Waggons from the Country to remove the inhabitants, their effects and those public Stores; our Tenderness to our fellow Citizens had induced us to suffer them to make use of a part of the Waggons to remove their families and Effects.
We fear if our Army retreats to Philadelphia the Militia of this City will not be prevailed upon to leave it again should your Excellency think proper to evacuate the City by which means the Army will be much reduced—General Mifflin desired us to hint this Matter.
The Council have exerted every Nerve to raise the Militia and are Still devising means to support our opposition and shall from time to time give such intelligence as they may think Useful. By order of the Council I am Your Excellencys Very Humble Servant

Owen Biddle, Chairman

